Exhibit A: SOW #1
Exhibit 10.24


EXHIBIT A
Statement of Work (SOW) #2 Addendum




This Statement of Work ("SOW") Addendum, by and between Touchpoint Metrics, Inc.
dba MCorp Consulting and lululemon athletica canada inc ("Client") is effective
as of the later date signed below ("SOW Addendum Effective Date") and is in
reference to and made part of the following:


Agreement Name: Services Agreement ("Agreement")
Agreement Date: June 12, 2014
Project Name: SOW #2 Guest Experience Insights
Effective Date: October 10, 2014


May it be known that the undersigned parties, for good consideration, do hereby
agree to make the following changes and/or additions that are outlined below.
These changes shall be made valid as if they are included in the original stated
Agreements.




1.
Description of Changes to Consulting Services:



(a)            Modified Consulting Services.


o
Persona Development

§
Added 5th Persona, "Ryan", to qualitative and quantitative research, with
persona development, the same as the other 4 current personas being developed.
Work to be completed by 1/7/15.





2.
Description of Changes to Fees, Expenses and Payment Terms:



(a)            Changes to Consulting Fees. Additional consulting fees of
thirty-one thousand U.S. Dollars ($31,000.00 USD).


(b)            Changes to Expenses. None.


(c)            Changes to Payment Terms. Additional consulting fees to be
invoiced on the following schedule:


Amount (U.S. Dollars):
 
Invoice Date:
$12,400.00
 
Upon execution of this SOW Addendum
$9,300.00
 
On December 1, 2014
$9,300.00
 
Upon completion of project



All invoices, except the initial invoice which is due net 10 days, are due net
30 days.




3.
Terms and Conditions:



This Statement of Work Addendum is entered under and subject and pursuant to the
Services Agreement between Touchpoint Metrics and the Client, and is subject to
all the terms and conditions of the Agreement. Any capitalized terms not defined
in this Statement of Work Addendum shall have the meanings ascribed to them in
the Agreement. This Statement of Work Addendum supplements and incorporates by
reference the relevant terms of the Agreement. The parties have executed this
Statement of Work Addendum on the respective dates set forth below.

--------------------------------------------------------------------------------




Exhibit A: SOW #1


For the Company
 
Accepted for Client
Touchpoint Metrics, Inc.
 
lululemon athletica canada inc
                             
By:
MICHAEL HINSHAW
 
By:
ALLAN SMITH
         
Name: Michael Hinshaw
 
Name: Allan Smith
       
Title: President & CEO
 
Title: CIO
       
201 Spear Street, Suite 1100
 
Address:
1818 Cornwall Ave
       
San Francisco, CA, 9410
 
Vancouver, BC
       
Phone: 415-526-2655
 
Phone:
604-732-6124
       
Fax: 415-526-2650
 
Fax:
         
Email: MHinshaw@mcorpconsulting.com
 
Email:
aasmith@lululemon.com
       
Date:
10/31/14
 
Date:
NOV. 12, 2014

















